PER CURIAM
Husband appeals from a judgment modifying a prior judgment of dissolution of the 25-year marriage of the parties. ORS 107.135. The judgment reduced his spousal support obligation from $800 per month to $400 per month rather than terminating his obligation. On de novo review, ORS 19.415(3), we agree with the trial court’s ruling that the purpose of the original award has not been fulfilled. The continuation of spousal support in the amount of $400 is necessary to afford wife a standard of living not overly disproportionate to that enjoyed during the parties’ marriage despite wife’s remarriage. Husband also argues that the trial court erred in sustaining an objection to husband’s counsel’s question to husband at trial about the parties’ spending habits during the marriage. Husband made no offer of proof after the objection was sustained. Therefore, we are unable to discern whether the ruling was correct or constituted prejudicial error. Finally, husband argues that the trial court erred by failing to identify the relevant facts and legal criteria that supported its decision to deny him attorney fees under ORS 20.075. Husband is correct that the Supreme Court’s decision in McCarthy v. Oregon Freeze Dry, Inc., 327 Or 84, 957 P2d 1200, clarified on recons 327 Or 185, 957 P2d 1200 (1998), requires that action by the trial court before appellate review of the denial can occur. Thomas and Thomas, 160 Or App 365, 372, 981 P2d 382 (1999).
Award of attorney fees vacated and remanded for further proceedings under ORS 20.075; otherwise affirmed.